Jordan, Judge.
Error is enumerated on the order of the trial court granting the defendant’s motion for a nonsuit in an action brought by the plaintiff to recover damages sustained when his automobile was damaged by a fire which destroyed a warehouse leased by the defendant corporation. The petition alleged that the plaintiff was an employee of the defendant and had parked his automobile, a 1940' Chevrolet Coupe, next to the defendant’s warehouse which was located on Epps Road in the City of Athens; that this warehouse contained, among other things, several cases of canned heat, a highly inflammable substance; that the storage of this canned heat in the defendant’s warehouse violated Sections 16.32 (a) and 16.35 (a) of the Fire Prevention Code of the City of Athens, and therefore constituted negligence per se; and that the defendant’s negligent acts were the cause of the fire and the damage to the plaintiff’s automobile. Held:
The evidence adduced in behalf of the plaintiff did not show that the storage of canned heat, or other items, in the defendant’s warehouse was in violation of Sections 16.32 (a) and 16. 35 (a) of the Fire Prevention Code of the City of Athens. These sections under the provisions of Section 16.31 of the code applied only “to the storage of flammable liquids in drums or other portable closed containers not exceeding 60 gallons individual capacity inside buildings,” and there was no evidence that “canned heat” or any of the other items stored in the warehouse constituted a flammable liquid so as to bring the warehouse within the purview of the fire code.
There was no evidence from which the jury could find that the defendant was guilty of any negligent acts which proximately *512caused the fire and consequent damage to the plaintiff’s automobile. The plaintiff did not, therefore, prove his case as laid and the trial court properly granted the defendant’s motion for nonsuit. Robertson v. Johnson, 107 Ga. App. 61 (129 SE2d 358); King v. Barrett, 107 Ga. App. 122 (129 SE2d 393).
Argued October 4, 1965
Decided October 21, 1965.
Guy B. Scott, Jr., for appellant.
Eugene A. Epting, for appellee.

Judgment affirmed.


Felton, C. J., and Deen, J., concur.